                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


ANTHONY ROLAND McGIVERY,

      Petitioner,

V.                                                    Civil Action No. 3;18CV561-HEH

HAROLD W.CLARKE,

      Respondent.

                             MEMORANDUM OPINION
                     (Denying Second Motion for Reconsideration)

      Petitioner, a Virginia prisoner proceeding pro se, submitted a petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2254. By Memorandum Opinion and Order
entered on August 31, 2018,the Court dismissed the § 2254 Petition as a successive,
unauthorized petition. (ECF Nos. 5,6.) Petitioner filed a Motion for Reconsideration.
(ECF No. 7.) By Memorandum Opinion and Order entered on October 31,2018,the
Court denied Petitioner's Motion for Reconsideration. (ECF Nos. 10, 11.) Petitioner

appealed(ECF No. 14), and the United States Court of Appeals for the Fourth Circuit
dismissed Petitioner's appeal. (ECF No. 17.)

       The matter is before the Court on a Second Motion for Reconsideration filed by

Petitioner. (ECF No. 12.) Petitioner continues to argue that the current action did not

constitute a successive, unauthorized 28 U.S.C. § 2254 petition. This argument lacks

merit for the reasons previously stated by the Court. Petitioner's Second Motion for
Reconsideration(ECF No. 12) will be denied. The Court will deny a certificate of

appealability.

       An appropriate Order will accompany this Memorandum Opinion.




                                                              /./
                                              Henry E. Hudson
Date: WfiH 9,201^                             Senior United States District Judge
Richmond'Virginia
